Title: Editorial Note on Franklin’s Accounts, 1779
From: 
To: 


One new account begins during the period covered by this volume:
XXIV. Jonathan Williams, Jr.’s Account with Franklin for Officers’ and Soldiers’ Clothing, January 7, 1780, to May 31, 1781: National Archives, 44 pp.
This seems to be a complete accounting of Williams’ expenses incurred in procuring and shipping the congressional order for military uniforms and other supplies. The first two pages contain miscellaneous expenses; the only one relevant to this volume is the payment, on Jan. 10, of 14.1 l.t. to “a Lawyer for a consultation.” Following are statements of merchants’ names, quantities of supplies, voucher numbers, and charges. There are also a list of bills drawn on Le Ray de Chaumont, an account of the loss or discount paid on negotiating those bills, and an enumeration of the contents of bales and trunks shipped, along with their baling marks.
Account XVI (Franklin’s Cash Book, XXVI, 3) throws light on the running of the Passy press, with eleven entries in four months. Its staff went up from four to five, i.e., Hémery, still at 24 l.t. a week, Beauville (also spelled Beuville or Bieuville) at half that amount, Beauville’s brother, who may be the same person as Roque (also spelled Rocque or Rocq), whose salary was 3 l.t. per week, which made it equivalent to that of the female helper alternately called Woman or Madelon, and of the adolescent referred to as Boy, Giard, Garr, or Guard. The other press expenses included 198.16 l.t. paid to Hémery for “Lead & Regulus” and 372 l.t. paid to Fagnion on December 11 for sixty-two puncheons and matrices. Wood was also purchased.

Gratifications, known in France as étrennes, came due at the New Year: 220 l.t. went to “sundry,” a bonus of one week’s salary to “the Work folk” at the press, 384 to the servants of ministers, 48 to the Suisse at the Oeil-de-Boeuf, the King’s antechamber in Versailles, and another 48 to the servants in the Salle des Ambassadeurs. The domestics of M Tolozan and those of M de Senneville, who succeeded him as Introducteur des Ambassadeurs, were rewarded with a total of 72 l.t. for their services.
Charities were not forgotten: 24 l.t. to the poor on January 1st, 3 l.t. “to the poor Boy who was offered me as a Clerk,” and 48 on January 17 to Mr. Lea, “a poor Irish Gentleman who came with a Project.” On February 4 this same Mr. Lea received 72 l.t. “to help him home.”
Franklin purchased a telescope on December 25 from Ciceri (for 120 l.t.) and a blanket in late January. He indulged a number of times in the public baths, paying between 3 and 4 l.t. a session. On November 7 he reimbursed the abbé Morellet for nine volumes of the Arts et Métiers.
Account XVII (Franklin’s private account with Ferdinand Grand, XXVI, 3) records the amount of 3330 l.t. coming to him as income from his investment in the Caisse d’Escompte.
Account XXIII (William Temple Franklin’s account of family expenses, XXIX, 3) allows us to keep track of the Franklin household: Coitmet the cook, Joseph Bogay the garçon de cuisine, François and Arbelot, the grandfather and grandson’s personal servants, Henriette Terrier the seamstress, Mme Le Maire the washerwoman, plus the occasional helpers like Rogers the painter, Bernard the glazier, Maillet the blacksmith, and an unspecified number of gardeners.
The family renewed its subscription to the Mercure de France and the Journal de Paris; they also bought a Latin Bible, a three-volume Spanish dictionary as well as a Spanish grammar, a two-volume French-English dictionary, Sidney’s treatise, plus other books, unnamed. They paid 39 l.t. on November 19 to M de St. Aubin for portraits of General Washington et al., tipped Le Veillard’s servant who brought them cider, advanced 288 l.t. to Joseph Brown of South Carolina and, on February 7, hired a bed for L’Air de Lamotte who started his secretarial duties at that time. Banker Grand was reimbursed the 24 l.t. spent on a pair of furred boots and two pairs of flannel stockings for Franklin. The largest outlay was to their landlord Chaumont’s daughter for the hire of carriage and horses, 1,871 l.t.
